Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments filed on 08/31/2022.
Status of claims
Claims 1-15 are pending. Claims 1-5, 13 and 15 are allowed.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 04/26/2022 by the applicant Mr. KIRK SIGMON (Reg. 76,326). 

1. (Currently Amended) A data processing method for coping with ransomware in a computer apparatus having a processor and a memory, comprising:
 setting a threshold as a criterion for determining randomness, by the processor, for each of at least one characteristic value representing characteristics of data; 
when output subject data to be outputted from the processor to the memory is generated, dividing the output subject data into a plurality of segments, each having a predetermined size, and extracting the at least one characteristic value for the output subject data by analyzing the plurality of segments; 
determining randomness of the output subject data by comparing at least one extracted characteristic value with a corresponding threshold; 
determining whether a ransomware attack occurred to the output subject data according to a randomness determination result; and 
executing an output operation for the output subject data according to a ransomware attack determination result, 
wherein the at least one characteristic value comprises a bit position ratio characteristic value that represents a statistical value for a ratio at which a predetermined bit value appears at each bit position in the plurality of segments, wherein the bit position ratio characteristic value is calculated by 

                                         Pj = Bj/K
where 'Pj' denotes the bit position ratio characteristic value, j = 0, 1, ... (n-1), 'k' denotes a number of segments in the data and has the value of k = FileSize X1/ N in case of the data processed in a file unit while having the value of k = BuffSize X1/N in case of the data processed in a kernel buffer unit, and ' denotes a bit position characteristic value which indicates the2Application No. 16/345,212 Docket No. 601700-000066 number of bits set to "1" at a j-th bit position in all segments of the data, and is calculated by 
                                              k=1
Bj = ∑bit(BUFi,j)                       .
                                              i=0
                          
     3. (Currently Amended) A data processing method for coping with ransomware in a computer apparatus having a processor and a memory, comprising: setting a threshold as a criterion for determining randomness, by the processor, for each of at least one characteristic value representing characteristics of data; when output subject data to be outputted from the processor to the memory is generated, dividing the output subject data into a plurality of segments, each having a predetermined size, and extracting the at least one characteristic value for the output subject data by analyzing the plurality of segments; 
determining randomness of the output subject data by comparing at least one extracted characteristic value with a corresponding threshold; 
determining whether a ransomware attack occurred to the output subject data according to a randomness determination result; and 
executing an output operation for the output subject data according to a ransomware attack determination result, 
wherein the at least one characteristic value comprises a segment pattern frequency characteristic value that represents a statistical value for each frequency of occurrences of different segment patterns appearing in the plurality of segments, wherein the segment pattern frequency characteristic value is calculated by 
                                                  Fa = λa/K                                                        Docket No. 601700-000066 
wherein Fa denotes the segment pattern frequency characteristic value, ' λa' denotes a number of segment patterns, 'a' denotes a numerical representation of the segment pattern, (Δa), a=0,1,..., 2^n-1, 'k' denotes the number of segments in the data and has the value of k = FileSizeX1/N in case of the data processed in a file unit while having the value of k = BuffSizeX in case of the data processed in a kernel buffer unit.                             
13. (Currently Amended) A non-transitory computer-readable storage medium having stored therein computer-executable instructions which, when executed by a computer, perform a data processing method, the data processing method comprising: setting a threshold as a criterion for determining randomness, by a processor, for each of at least one characteristic value representing characteristics of data; when output subject data to be outputted from the processor to a memory is generated, dividing the output subject data into a plurality of segments, each having a predetermined size, and extracting the at least one characteristic value for the output subject data by analyzing the plurality of segments; 4Application No. 16/345,212 Docket No. 601700-000066 determining randomness of the output subject data by comparing at least one extracted characteristic value with [[the]]a corresponding threshold; determining whether a ransomware attack occurred to the output subject data according to a randomness determination result; and executing an output operation for the output subject data according to a ransomware attack determination result, wherein the at least one characteristic value comprises: a bit position ratio characteristic value that represents a statistical value for a ratio at which a predetermined bit value appears at each bit position in the plurality of segments, 
wherein the bit position ratio characteristic value is calculated by 
                                         Pj = Bj/K
Where 'Pj' denotes the bit position ratio characteristic value, j = 0, 1, ... (n-1), 'k' denotes a number of segments in the data and has the value of k = FileSizeX1/N in case of the data processed in the file unit while having the value of k = BuffSizeX1/N in case processed in a kernel buffer unit, and 'Bi' denotes a bit position characteristic value which indicates the number of bits set to "1" at a j-th bit position in all segments of the data, and is defined by 
                                              k=1
                                     Bj = ∑bit(BUFi,j)                       
                                                                      i=0

; or a segment bit number ratio characteristic value that represents a statistical value for the number of bits having a particular bit value in the plurality of segments,
  wherein the segment bit number ratio characteristic value is calculated by 
ρj 5Application No. 16/345,212 Docket No. 601700-000066 = Cj/K
where 'ρj' denotes the segment bit number ratio characteristic value, Cj denotes a sum of segment bit numbers, 'k' denotes the number of segments in the data and has the value of k = FileSizeX1/N in case of the data processed in the file unit while having the value of k = BuffSizeX1/N in case of the data processed in the kernel buffer unit or 
a segment pattern frequency characteristic value that represents a statistical value for each frequency of occurrences of different segment patterns appearing in the plurality of segments, wherein the segment pattern frequency characteristic value is calculated by 


Fa = λa/K
wherein Fa denotes the segment pattern frequency characteristic value, ‘λa' denotes the number of segment patterns, 'a' denotes a numerical representation of the segment pattern (Δa), a=0,1,...,2"-1, 'k' denotes the number of segments in the data and has the value of k = FileSizeX1/N in case of the data processed in the file unit while having the value of k = BuffSizeX1/N in case of the data processed in the kernel buffer unit.     

15. (Currently amended) A data processing method for coping with ransomware in a computer apparatus having a processor and a memory, comprising: setting a threshold as a criterion for determining randomness, by the processor, for each of at least one characteristic value representing characteristics of data; when output subject data to be outputted from the processor to the memory is generated, dividing the output subject data into a plurality of segments, each having a predetermined size, and extracting the at least one characteristic value for the output subject data by analyzing the plurality of segments; 6Application No. 16/345,212 Docket No. 601700-000066 determining randomness of the output subject data by comparing at least one extracted characteristic value with a corresponding threshold; determining whether a ransomware attack occurred to the output subject data according to a randomness determination result; and executing an output operation for the output subject data according to a ransomware attack determination result, wherein the at least one characteristic value comprises a segment bit number ratio characteristic value that represents a statistical value for the number of bits having a particular bit value in the plurality of segments, wherein the segment bit number ratio characteristic value is calculated by 

ρj 5Application No. 16/345,212 Docket No. 601700-000066 = Cj/K
where 'ρj' denotes the segment bit number ratio characteristic value, Cj denotes a sum of segment bit numbers, 'k' denotes the number of segments in the data and has the value of k = FileSizeX1/N in case of the data processed in a file unit while having the value of k = BuffSizeX 1/N in case of the data processed in a kernel buffer unit.      m

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “setting a referred threshold of randomness determination of a characteristic value by a processor, where the characteristic value shows property of data. The characteristic value is divided into multiple segments. The segments are analyzed. Output target data is extracted. The output target data is output from the processor to a memory. A comparison process is carried out between the characteristic value and the threshold of randomness determination. A LAN island ware attack is determined according to a randomness decision result. A specific bit value in the segments is determined; where the bit position ratio characteristic value and bit position in all segments of the data are determined by respective equations”; in combination with all the elements of each independent claim as amended by Applicant on 09/09/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/           Primary Examiner, Art Unit 2491